DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 2/28/22.  Claims 1, 5-6, 10-13, 16, 20 were amended; claims 3-4, 14, 18-19 were cancelled; claims 21-25 are newly added.  Claims 1-2, 5-13, 15-17, and 20-25 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 8-9 of Remarks, filed 2/28/22, with respect to the rejections of claims 1-12, 14-16, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-12, 14-16, and 20 under 35 U.S.C. 112(b) have been withdrawn. 
4.	Applicant’s arguments, see page 9 of Remarks, filed 2/28/22, with respect to the rejections of claims 1-3, 12, 14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ensign (US Pat. 4,865,078) as well as the rejections of claims 1-3, 12-14, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Chang (CN 104652085) have been fully considered and are persuasive.  The rejections of claims 1-3, 12, 14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ensign as well as the rejections of claims 1-3, 12-14, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Chang have been withdrawn. 


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive assembly” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
9.	Claims 1-2, 5-13, 15-17, and 20-25 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
	As noted by Applicant in page 9 of Remarks, filed 2/28/22, independent claims 1 and 13 have been amended to incorporate the previously indicated allowable subject matter of (now cancelled) claim 19 and intervening (now cancelled) claim 18.  In particular, newly amended independent claims 1 and 13 now recite:
“the drive assembly comprises a motor, a turntable secured to an output end of the motor, a first pull rod connected to the first valve plug, and a second pull rod connected to the second valve plug: wherein 
the turntable is configured to, in condition that the turntable rotates counterclockwise, only drive the first pull rod to move, so that the first pull rod drives the first valve 2Application No.: 16/605,166Attorney Docket: 172136-204300/US plug connected to the first pull rod to move so as to control the first water inlet to be intercommunicated with the first water outlet”.
	Neither of the closest prior art references, Chang (CN 104652085) and Ensign (US Pat. 4,865,078), teach or suggest that the drive assembly of the water drainage valve comprises a motor, a turntable, a first pull rod, and a second pull rod in the specifically claimed configuration defined by newly amended claims 1 and 13.  Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of claims 1 and 13.  For at least the above reasons, independent claims 1 and 13 (and therefore dependent claims 2, 5-12, 15-17, 20-25) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711